DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2.	This action is responsive to the following communication:  Amendment filed 02/23/2022.  This action is made final.
3.	Claims 1-19 are pending in the case.  Claims 1 and 10 are independent claims.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lam (US 20210081157) in view of XXX.
Regarding claim 1, Lam discloses an electronic apparatus comprising:
a communication interface configured to directly communicate with a user terminal (specifically, the user device 104 may be any computing device operable to communicate with the user interaction server 102, other user devices (e.g., the audio-based device 106), and/or other components via network 154, as well as with the network 154, using a wireline or wireless connection. In general, user device 104 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment of FIG. 1., paragraph 0062); 
a storage configured to store a graphic user interface (FIG. 1, user interface manager contains at least memory); and at least one processor configured to:
transmit the graphic user interface to the user terminal (specifically, the user device 104 may be any computing device operable to communicate with the user interaction server 102, other user devices (e.g., the audio-based device 106), and/or other components via network 154, as well as with the network 154, using a wireline or wireless connection. In general, user device 104 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment of FIG. 1., paragraph 0062), and
receive a user command through the graphic user interface transmitted to the user terminal (FIG. 4, implement the interface for the customer to use in the user session – see also paragraph 0062 wherein the client application may be used to present information to the user and further interact with the application). 
Lam does not necessarily disclose a GUI applied to the electronic apparatus and based on a direct communication network being formed between the electronic apparatus and the user terminal while directly communicating with the user terminal, control the communication to (transmit the GUI stored in the storage of the terminal) and control the communication interface.
However, Yang discloses wherein as discussed, it is not required that the appliance itself that is to be controlled download the programming software code to the remote control device. The code can be downloaded to the remote control device in a variety of ways. If the appliance does not download the programming code to the remote control device, in operation, the appliance would transmit the interface control signal to the remote control device to identify itself and to allow the functions interface to search the memory of the remote control device to retrieve the programming code for the appliance and configure the user interface in order to control that particular appliance. In the situation where the programming code has not been previously downloaded to the remote control device, the remote control device will automatically attempt to find the programming code in one of the many download mechanisms (starting with the appliance itself) and request that the programming code for that particular appliance identifier be downloaded to the remote control device. Therefore, user intervention is only required if the downloading step has failed. In this manner, the first process step in utilizing the remote control device with a particular appliance is not required to be the downloading of the programming code to the remote control device. The appliance can first identify itself to the remote control device through the interface control signal. If the programming code has been previously downloaded to the remote control device, the remote control device will access the programming code and configure the user interface as previously discussed. If the programming code has not been previously stored in the remote control device's memory, the remote control device will automatically attempt to find the programming code in one of the many download mechanisms (starting with the appliance itself) and request that the programming code for that particular appliance identifier be downloaded to the remote control device (column 8, line 49 to column 9, line 15).
The combination of Lam and Yang would have resulted in the interface of Lam to further incorporate linking the remote control device to be able to interface with the appliance or other device directly.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together and enabling a direct way to transmit data would have been a more efficient way to operate the device. It would have been beneficial to a user to utilize this automatic teaching of connecting devices.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Regarding claim 10, Lam discloses a method of controlling an electronic apparatus, the method comprising:
storing, by a storage, a graphic user interface (FIG. 1, user interface manager contains at least memory);
directly communicating, with the user terminal using a communication interface transmitting the graphic user interface to the user terminal (specifically, the user device 104 may be any computing device operable to communicate with the user interaction server 102, other user devices (e.g., the audio-based device 106), and/or other components via network 154, as well as with the network 154, using a wireline or wireless connection. In general, user device 104 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment of FIG. 1., paragraph 0062); and
receiving, by at least one processor, a user command through the graphic user interface transmitted to the user terminal (FIG. 4, implement the interface for the customer to use in the user session – see also paragraph 0062 wherein the client application may be used to present information to the user and further interact with the application).
Lam does not necessarily disclose based on a direct communication network being formed between the electronic apparatus and the user terminal while directly communicating with the user terminal using a communication interface, transmitting the GUI.
However, Yang discloses wherein as discussed, it is not required that the appliance itself that is to be controlled download the programming software code to the remote control device. The code can be downloaded to the remote control device in a variety of ways. If the appliance does not download the programming code to the remote control device, in operation, the appliance would transmit the interface control signal to the remote control device to identify itself and to allow the functions interface to search the memory of the remote control device to retrieve the programming code for the appliance and configure the user interface in order to control that particular appliance. In the situation where the programming code has not been previously downloaded to the remote control device, the remote control device will automatically attempt to find the programming code in one of the many download mechanisms (starting with the appliance itself) and request that the programming code for that particular appliance identifier be downloaded to the remote control device. Therefore, user intervention is only required if the downloading step has failed. In this manner, the first process step in utilizing the remote control device with a particular appliance is not required to be the downloading of the programming code to the remote control device. The appliance can first identify itself to the remote control device through the interface control signal. If the programming code has been previously downloaded to the remote control device, the remote control device will access the programming code and configure the user interface as previously discussed. If the programming code has not been previously stored in the remote control device's memory, the remote control device will automatically attempt to find the programming code in one of the many download mechanisms (starting with the appliance itself) and request that the programming code for that particular appliance identifier be downloaded to the remote control device (column 8, line 49 to column 9, line 15).
The combination of Lam and Yang would have resulted in the interface of Lam to further incorporate linking the remote control device to be able to interface with the appliance or other device directly.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together and enabling a direct way to transmit data would have been a more efficient way to operate the device. It would have been beneficial to a user to utilize this automatic teaching of connecting devices.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Regarding claim 2, Lam discloses wherein the at least one processor is further configured to:
convert the graphic user interface into an output format corresponding to the user terminal (FIG. 2, the interface is output is selected and output to the user), and 
control the communication interface to transmit the converted graphic user interface to the user terminal in real time (FIG. 3, the interface transmits the interface to the smart TV in real time). 
Regarding claim 11, Lam discloses wherein the directly communicating with the user comprises:
converting the graphic user interface into an output format corresponding to the user terminal (FIG. 2, the interface is output is selected and output to the user); and
transmitting the converted graphic user interface to the user terminal in real time (FIG. 3, the interface transmits the interface to the smart TV in real time). 
Regarding claim 3, Lam discloses wherein, based on a communication request signal being received from the user terminal, the at least one processor is further configured to:
control the communication interface to transmit, to the user terminal, a response signal corresponding to the communication request signal (FIG. 4, a new interface is selected by at least a second user device), and 
form the direct communication network between the electronic apparatus and the user terminal (FIG. 2 and 4, the new UI is implemented for the customer to participate in). 
Regarding claim 12, Lam discloses wherein the directly communicating with the user terminal comprises: based on receiving a communication request signal from the user terminal, transmitting a response signal corresponding to the communication request signal to the user terminal (FIG. 4, a new interface is selected by at least a second user device); and
forming the direct communication network between the electronic apparatus and the user terminal (FIG. 2 and 4, the new UI is implemented for the customer to participate in).
Regarding claim 4, Lam discloses further comprising: an inputter, wherein the at least one processor is further configured to control the communication interface to transmit a response signal to the user terminal through a response command by the inputter (see at least FIG. 3 wherein a user can control the user interface and transmit through a command).
Regarding claim 13, Lam discloses wherein the directly communicating with the user terminal further comprises: in response to a user input through an inputter, transmitting the response signal to the user terminal (see at least FIG. 3 wherein a user can control the user interface and transmit through a command).
Regarding claim 5, Lam discloses further comprising: at least one speaker (FIG. 3, smart TV has a speaker and also audio-based device as the user device in 302), wherein, 
based on a communication request signal being received from the user terminal, the at least one processor is further configured to output a response guide signal through the at least one speaker (FIG. 3, the audio-based device signals to the user status of navigation). 
Regarding claim 14, Lam discloses wherein the directly communicating with the user terminal further comprises,
based on receiving the communication request signal from the user terminal (FIG. 3, the audio-based device signals to the user status of navigation),
outputting a response guide signal through at least one speaker of the electronic apparatus (FIG. 3, smart TV has a speaker and also audio-based device as the user device in 302).
Regarding claim 8, Lam discloses wherein the at least one processor is further configured to:
receive, from the user terminal, a control signal for controlling the electronic apparatus (see FIG. 3, wherein a user requests to see more information from the system), and 
in response to receiving the control signal, drive the electronic apparatus (FIG. 3, after request the interface is transferred to the smart TV). 
Regarding claim 17, Lam discloses wherein the receiving of the user command through the graphic user interface transmitted to the user terminal (see FIG. 3, wherein a user requests to see more information from the system), comprises: receiving a control signal for controlling the electronic apparatus from the user terminal (FIG. 3, after request the interface is transferred to the smart TV).
Regarding claim 9, Lam discloses wherein, based on a communication termination command being received from the user terminal, the at least one processor is further configured to: cancel communication with the user terminal, and operate in a communication standby state (at block 206, while monitoring the user session, it is periodically determined whether the user session has ended. If the user session has ended, then the workflow may be terminated at block 216. Conversely, if the user session is ongoing, monitoring the user session is resumed, paragraph 0079). 
 Regarding claim 18, Lam discloses further comprising: based on receiving a communication termination command from the user terminal, canceling, by the at least one processor, communication with the user terminal; and operating the at least one processor in a communication standby state (at block 206, while monitoring the user session, it is periodically determined whether the user session has ended. If the user session has ended, then the workflow may be terminated at block 216. Conversely, if the user session is ongoing, monitoring the user session is resumed, paragraph 0079).
6.	Claim 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Cho (US 20190174312 A1). 
Regarding claim 6, Lam does not disclose wherein, based on a response command being input within a predetermined amount of time from a time of receiving a communication request signal, the at least one processor is further configured to form the direct communication network between the electronic apparatus and the user terminal. 
However, Cho discloses wherein the processor may be further configured to control the communicator to broadcast the connection request signal to the electronic apparatus through a network device to which the communicator is connected, and control the communicator which broadcasts the captured image to the electronic apparatus through the network device after a predetermined time has elapsed (paragraph 0016).
The combination of Lam and Cho would have resulted in the interface of Lam to further incorporate using a predetermined amount of time before connecting to said network.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together (and in particular using voice commands). It would have been beneficial to a user to utilize a predetermined delay to activate connection to said network as to remove potential for accidently triggering said command.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Regarding claim 15, Lam does not disclose wherein the directly communicating with the user terminal further comprises: based on inputting the response signal within a predetermined amount of time from a time of receiving the communication request signal, forming the direct communication network between the electronic apparatus and the user terminal. 
However, Cho discloses wherein the processor may be further configured to control the communicator to broadcast the connection request signal to the electronic apparatus through a network device to which the communicator is connected, and control the communicator which broadcasts the captured image to the electronic apparatus through the network device after a predetermined time has elapsed (paragraph 0016).
The combination of Lam and Cho would have resulted in the interface of Lam to further incorporate using a predetermined amount of time before connecting to said network.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together (and in particular using voice commands). It would have been beneficial to a user to utilize a predetermined delay to activate connection to said network as to remove potential for accidently triggering said command.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Regarding claim 7, Lam does not disclose wherein the at least one processor is further configured to: receive a communication request signal, and based on the response command being input for a predetermined duration from the inputter, form the direct communication network between the electronic apparatus and the user terminal. 
However, Cho discloses wherein the processor may be further configured to control the communicator to broadcast the connection request signal to the electronic apparatus through a network device to which the communicator is connected, and control the communicator which broadcasts the captured image to the electronic apparatus through the network device after a predetermined time has elapsed (paragraph 0016).
The combination of Lam and Cho would have resulted in the interface of Lam to further incorporate using a predetermined amount of time before connecting to said network.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together (and in particular using voice commands). It would have been beneficial to a user to utilize a predetermined delay to activate connection to said network as to remove potential for accidently triggering said command.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Regarding claim 16, Lam does not disclose wherein the directly communicating with the user terminal further comprises: receiving the communication request signal; and based on the user command being input for a predetermined duration from the inputter, forming the direct communication network between the electronic apparatus and the user terminal. 
However, Cho discloses wherein the processor may be further configured to control the communicator to broadcast the connection request signal to the electronic apparatus through a network device to which the communicator is connected, and control the communicator which broadcasts the captured image to the electronic apparatus through the network device after a predetermined time has elapsed (paragraph 0016).
The combination of Lam and Cho would have resulted in the interface of Lam to further incorporate using a predetermined amount of time before connecting to said network.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together (and in particular using voice commands). It would have been beneficial to a user to utilize a predetermined delay to activate connection to said network as to remove potential for accidently triggering said command.  Therefore, the combination of the two references would have resulted in a predictable invention. 

Regarding claim 19, Lam does not disclose further comprising: an inputter, wherein the at least one processor is further configured to, in response to a response command being applied to the inputter for an amount of time equal to or greater than a predetermined amount of time, form the direct communication network.
However, Yang discloses wherein The functions interface receives a control signal, either generated by the particular apparatus itself or input by the user, to change the user interface of the remote control device so that the remote control device's user interface is able to control the functions of the particular apparatus that is to be controlled. The user interface provides for the functional control of the particular apparatus. The control signal received by the functions interface is utilized to access the control software from the memory for the particular apparatus that is to be controlled. The control software modifies the user interface so that the user interface is configured to be able to control the various functions of the specific apparatus to be controlled (column 2, lines 15-34).
Additionally, it is not required that the interface control signal be transmitted by the particular appliance to be controlled. The interface control signal can be input by the user of the remote control device. A separate input key could be provided that would allow the user to select an appliance to be controlled. Selection of the appliance by the user would transmit the interface control signal for that appliance to the functions interface which would allow the functions interface to access the programming code for that appliance from the memory and utilize the code for configuring the user interface. A code for each appliance for which programming code is stored in the remote control could be provided. When the user inputs the code for a particular appliance by utilizing the input key as disclosed above, the proper interface control signal would be generated for accessing the programming code for that appliance. In this manner, the interface control signal could be input by the user and is not required to be transmitted by the appliance itsel (column 9, lines 16-34).
The combination of Lam and Yang would have resulted in the interface of Lam to further incorporate linking the remote control device to be able to interface with the appliance or other device directly.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together and enabling a direct way to transmit data would have been a more efficient way to operate the device. It would have been beneficial to a user to utilize this automatic teaching of connecting devices.  Therefore, the combination of the two references would have resulted in a predictable invention. 
Further, Cho discloses wherein the processor may be further configured to control the communicator to broadcast the connection request signal to the electronic apparatus through a network device to which the communicator is connected, and control the communicator which broadcasts the captured image to the electronic apparatus through the network device after a predetermined time has elapsed (paragraph 0016).
The combination of Lam and Cho would have resulted in the interface of Lam to further incorporate using a predetermined amount of time before connecting to said network.  One would have been motivated to have combined the references because the teachings of Lam are already concerned with connecting devices together (and in particular using voice commands). It would have been beneficial to a user to utilize a predetermined delay to activate connection to said network as to remove potential for accidently triggering said command.  Therefore, the combination of the two references would have resulted in a predictable invention. 


Response to Amendment
7.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174